Case 1:20-cv-24507-CMA Document 7 Entered on FLSD Docket 12/28/2020 Page 1 of 2




                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA
                                               Case No. 1:20-cv-24507-CMA

 FLORIDA FAIR HOUSING
 ALLIANCE, INC.,
        Plaintiff,

 vs.
 FL RIVERMILL, LLC, d/b/a
 RIDGESTONE APARTMENTS,
       Defendant.
 _________________________________/
                          MOTION FOR ENTRY OF CLERK’S DEFAULT

        Plaintiff Florida Fair Housing Alliance, Inc., moves the Clerk to enter a Default against

 Defendant FL RiverMill, LLC, d/b/a Ridgestone Apartments (“Defendant”). Plaintiff

 effectuated service of the summons and operative complaint on Defendant on November 30, 2020.

 See D.E. 4. Defendant’s failure to plead or otherwise defend is evidenced by the record, in that, to

 date, no filings whatsoever have been submitted by Defendant.

        DATED: December 28, 2020
                                                               Respectfully Submitted,

                                                                /s/ Jibrael S. Hindi                                   .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259
                                                               E-mail:      jibrael@jibraellaw.com
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377
                                                               E-mail:      tom@jibraellaw.com
                                                               The Law Offices of Jibrael S. Hindi
                                                               110 SE 6th Street, Suite 1744
                                                               Fort Lauderdale, Florida 33301
                                                               Phone:       954-907-1136
                                                               Fax:         855-529-9540
                                                               COUNSEL FOR PLAINTIFF


                                                                                                                PAGE | 1 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
Case 1:20-cv-24507-CMA Document 7 Entered on FLSD Docket 12/28/2020 Page 2 of 2




                                        CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on December 28, 2020, a copy of the Order directing

 Plaintiff to submit a motion for entry of clerk’s default, see D.E. 6, and a copy of this Motion for

 Entry of Clerk’s Default, was mailed to Defendant at: 7771 NW 146th Street, Miami, Florida 33016

                                                                /s/ Thomas J. Patti                                    .
                                                               THOMAS J. PATTI, ESQ.
                                                               Florida Bar No.: 118377




                                                                                                                PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
